Title: From John Adams to John Quincy Adams, 14 December 1807
From: Adams, John
To: Adams, John Quincy



Quincy Decr 14. 1807

Knowing very well by too long Experience the nature of your Employment, I wish you to understand that I never expect or desire any answers to my Letters except when I expressly request Information, more than a bare Acknowledgment of the Recipt of them. I Say this however upon a very patriotic and Self denying Principle because every Line from you is a cordial to my Spirit.
Mr John Smith of Ohio is so much a Stranger to me that I never saw him nor he me. He is therefore as far removed from my Love or hatred as any other Gentleman in the United States. I could very conscientiously be a Juryman, upon his Tryal, and therefore perhaps the more anxious that he should have Strict Justice.
The Senate upon the Tryal of Impeachment, is a Sacred Trybunal of Judicature, and the Principles, the Passions and Predjudices of Party Should have no Influence in their decisions. In this Case indeed there is no Impeachment. The Power however of the Senate to expell a Member is not much less important and delicate. Expulsion from the Senate is almost as ruinous to a Citizen as conviction of Guilt and the highest punishment a Senate can inflict.
There are two questions of great importance which will not escape the Attention of any inquiring Mind. The first is what are the Crimes Misdemeanors or offences, which will deserve or justify Expulsion; The Second is what Evidence is to be admitted in Proof of any Crime, fault or offence.
I know not what is advanced, or proposed in Senate. if the President has laid before the two houses the Tryal in Print or manuscript of Col Burr and there are any Testimonies which bear hard upon Mr Smith, will it be contended that Such Evidence is Sufficient? Will it not be necessary to have the Witnesses present in Person to be examined and cross examined vivâ vocè?
The Case of William Blount was So confused and mysterious, that I know not what can be made of it.
Another Case of direct disobedience to an order of the Senate and an insolent contempt of their Authority, by one of its Members was passed over without any animadvertion at all. Such Examples give Us little reason to hope for any great advantages from the Power of Impeachment or that of Expulsion. Yet these Powers are indispensibly necessary in terrorem at least.
If the Spirit of Party intermingles in the least in these Impeachments and Expulsions, the Man convicted or expelled is immediately taken up by his Party, put upon the compassionate List and returned again to Congress like John Wilks, or promoted at home in some more honourable and lucrative Way. So that Such Things cannot be too maturely weighed and considered: and the Safest Course is always on the Side of Mercy Candour and Clemency.
Governor Sullivan has been very ill of a Lung Fever and As I arrive had fitts and died of Such a fever, the Governor, having had fitts and being seized with a like fever, apprehended that the cause of the fitts had Seized the Lungs in both Cases, and might have the Same Effect. But he is better and Attends his office upon Business.
I cannot omit to mention the Death of Elseworth, or to lament it as a misfortune to his Country. Not to mention his Probity, Integrity or Public Spirit, in which he was equalled by few and perhaps exceeded by none, he had the clearest head in the United States.
If We were not all well I should mention the Sick. My Love to the Mother and the Babe, and the Family where you are.Yours forever
J. Adams